Citation Nr: 0011573	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  95-13 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for sarcoidosis.

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), initially assigned a 50 percent evaluation, 
effective from February 1994.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1967 to September 
1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 1994 RO rating decision that denied service 
connection for sarcoidosis, and an August 1999 RO rating 
decision that granted service connection for PTSD and 
assigned a 50 percent evaluation for this disorder, effective 
from February 1994.  The issue of entitlement to a higher 
rating for PTSD, initially assigned a 50 percent evaluation, 
effective from February 1994, will be addressed in the remand 
portion of this decision.


FINDING OF FACT


The veteran has not submitted competent (medical) evidence 
linking his sarcoidosis, first found many years after 
service, to an incident of service or to a service-connected 
disability.


CONCLUSION OF LAW


The claim for service connection for sarcoidosis is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim 
for service connection for sarcoidosis; that is, evidence 
which shows that this claim is plausible, meritorious on its 
own, or capable of substantiation.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If 
he has not presented such a claim, his appeal must, as a 
matter of law, be denied, and there is no duty on the VA to 
assist him further in the development of the claim.  Murphy 
at 81.  "The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court")" has 
also stated that a claim must be accompanied by supporting 
evidence; an allegation is not enough.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  In a claim of service connection, 
this generally means that evidence must be presented which in 
some fashion links a current disability to a period of 
military service, or as secondary to a disability which has 
already been service-connected.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  "In order for a 
claim to be well-grounded, there must be competent evidence 
of current disability (a medical diagnosis) ...; of 
incurrence or aggravation of a disease or injury in service 
(lay or medical testimony), ...; and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence)." Caluza v. Brown, 7 Vet. App. 498 
(1995).

A review of the record shows that service connection is in 
effect for PTSD.  Service connection has not been granted for 
any other of the veteran's disabilities.

Service medical records show that the veteran was seen for 
complaints of joint pains.  These records do not show the 
presence of sarcoidosis.  The report of his medical 
examination for separation from service in September 1968, 
including a reported chest X-ray, does not show the presence 
of this condition.

The post-service medical records do not reveal the presence 
of sarcoidosis until around 1985.  These medical records do 
not link this condition to an incident of service or to his 
service-connected PTSD.  Various medical literature has been 
submitted indicating that the etiology of sarcoidosis is 
unknown and that some cases may be related to fumes produced 
by the welding of various medals, or to particulate matter 
generated in deck-grinding.  The veteran believes that a tour 
at welding and shipfitting school was the source of his 
disease.  Service documents show that the veteran worked as a 
machinist in service, but the medical literature does not 
specifically link the veteran's sarcoidosis to his duty in 
service and it is too general or speculative in order to link 
the veteran's sarcoidosis to service.  Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).  A claim is not well grounded where 
there is no medical evidence showing a nexus between a 
current disability and service.  Caluza, 7 Vet. App. 498.

Testimony from the veteran at a hearing in 1995 is to the 
effect that he had joint pains in service and that his 
sarcoidosis is related to this condition, but this lay 
evidence is not sufficient to support his claim for service 
connection of a disability based on medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this case, there is no competent (medical) evidence 
linking the veteran's sarcoidosis, first found around 1985, 
to an incident of service.  Hence, the claim for service 
connection for this condition is not plausible and it is 
denied as not well grounded.

The Board notes that the RO denied the claim for service 
connection for sarcoidosis on the merits and finds no 
prejudice to the veteran in appellate denial of the claim as 
not well grounded.  Edenfield v. Brown, 8 Vet. App. 384 
(1995).



ORDER


The claim for service connection for sarcoidosis is denied as 
not well grounded.




REMAND

In correspondence dated in December 1999, the veteran 
disagreed with the evaluation assigned for his PTSD in the 
August 1999 RO rating decision.  This document satisfies the 
requirements for a timely notice of disagreement.  38 C.F.R. 
§§ 20.201, 20.300 (1999).  The issue of entitlement to a 
higher rating for PTSD, initially assigned a 50 percent 
evaluation, effective from February 1994, has not been made a 
subject of a statement of the case, and it should be.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).  The Board may not 
address this issue until the veteran has been sent a 
statement of the case.  38 C.F.R. § 20.200 (1999); Smallwood 
v. Brown, 10 Vet. App. 93, 97 (1997).  An unprocessed notice 
of disagreement should be remanded, not referred, to the RO 
for issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The issue of entitlement to a higher 
rating for PTSD, initially assigned a 
50 percent evaluation, effective from 
February 1994, should also be made the 
subject of a statement of the case.  The 
veteran and his representative should be 
advised that a substantive appeal, VA 
Form 9, must be timely filed with this 
issue in order to have this matter 
considered by the Board.

The veteran and his representative should be provided with an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. E. Day
	Member, Board of Veterans' Appeals


 



